Citation Nr: 1712288	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  14-11 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), and major depressive disorder.


REPRESENTATION

Appellant represented by:	Vincent J. Pastore, Attorney at Law


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1959 to April 1960, November 1961 to August 1962, April 1964 to February 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Despite the fact that the RO only adjudicated entitlement to service connection for PTSD, the record shows that the Veteran has been diagnosed with anxiety disorder NOS and major depressive disorder.  Accordingly, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.

On his March 2014 VA Form 9, the Veteran requested a hearing before a member of the Board.  However, in a January 2017 statement, the Veteran's attorney withdrew his request for a hearing. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age). 



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he has an acquired psychiatric disorder, to include PTSD with anxiety disorder NOS and major depressive disorder, related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD with anxiety disorder NOS and major depressive disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  In the instant case, the decision below is fully favorable to the Veteran with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, and any notice or assistance error is therefore harmless.

II. Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD, as opposed to other acquired psychiatric disorders, (when the stressor is not one of those enumerated in 38 C.F.R. § 3.304(f)(1-5 )) requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he suffers from PTSD which is due to his experiences in service.  

At the outset, the Board notes that the Veteran's claimed stressor relates to a "fear of hostile military or terrorist activity."  He has reported he witnessed a North Vietnamese prisoner be tortured by South Vietnamese soldiers for two to three days before he was presumably killed as well as seeing many soldiers injured and killed.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terroristic activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimant's stressor is consistent with the places, types, and circumstances of events in service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual potential improvised explosive device; vehicle-imbedded explosive devices; incoming artillery, rocket or mortar fires; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(3)(f) (2016).

Service personnel records confirm the Veteran service in Vietnam.  The experience described by the Veteran involves him witnessing an event that involved actual or threatened death and a threat to the physical integrity of others and is consistent with his service.  Moreover, the described event is consistent with possible conditions of service in Vietnam during the Veteran's time in service.  As such, the stressor of "fear of hostile military or terrorist activity" is accepted. 

The Veteran filed a claim for service connection for PTSD in August 2009.  At the time, he reported it began two years earlier.  He reported his mother and niece died in a house fire then, causing depression to set in.  He also began to have flashbacks of Vietnam.

The service treatment records (STRs) do not show treatment for, or a diagnosis of, PTSD or any other psychiatric disorder.

The earliest records of VA treatment associated with the claims file in response to the Veteran filing his PTSD claim are from 2007.  A May 2007 VA outpatient treatment record notes the Veteran reported feeling depressed since his mother died in 2007.  Depression/grief was assessed.  A July 2007 VA psychiatry note notes he had been thinking more about Vietnam since his mother's death; sometimes the memories caught him unaware.  The psychiatrist assessed depression NOS, noting he had depressive feelings, insomnia, and intensification of his unpleasant memories from Vietnam and guilty feelings about things he cannot change from his distant past.  A March 2009 mental health team note notes major depressive disorder and PTSD were diagnosed.  The psychiatrist noted he had ongoing symptoms since the death of his mother, but that he also had intrusive memories from Vietnam.  

VA treatment records show PTSD and major depressive disorder in remission continued to be assessed by the Veteran's VA treatment providers.

The Veteran was afforded a VA examination in August 2013.  The examiner noted a history of PTSD, but found he did not meet the DSM-IV criteria for a PTSD diagnosis at the time of the examination because his medication was controlling his symptoms.  Anxiety disorder NOS was diagnosed.  The examiner, who presumably has access to the separate database of electronic VA treatment records, indicated an October 2006 VA treatment record notes the Veteran reported having depression since his mother died and having nightmares about Vietnam after he returned from deployment.  The examiner opined the symptoms he reported suggest he first developed PTSD symptoms related to his Vietnam experiences in October 2006.  As noted, records of VA treatment from earlier than 2007 are not associated with the claim file, but the Board has no reason to doubt the examiner's description of the October 2006 treatment.  Notably, a July 2007 treatment note notes he was treated for sleep difficulties in October 2006 and other records show he underwent routine evaluations on the same date of the October 2006 record the examiner referenced, verifying he was receiving VA treatment at that time.  The examiner opined the Veteran met the criteria for a diagnosis of PTSD in 2009 and 2010.  The examiner diagnosed residuals, including anxiety disorder NOS, and opined it was at as likely as not incurred in service.  The examiner opined the symptoms were associated with his fear of hostile military or terrorist activity.  The examiner found the Veteran's reported stressor of witnessing a North Vietnamese solider being tortured meets the criterion for a PTSD diagnosis.  The examiner noted the Veteran was at peace with the circumstances surrounding his mother's death and opined he had no PTSD symptoms associated with the house fire.

Given the above, the Board will resolve any reasonable doubt as to the existing diagnosis of PTSD in the Veteran's favor and finds that the Veteran has a current diagnosis of PTSD.  The Board will do so especially upon consideration of the August 2013 VA examiner's assertions that the only reason he does not currently meet the criteria for PTSD is because his medication has his symptoms under control.  

Having determined that the Veteran has been diagnosed with PTSD, anxiety disorder NOS, and major depressive disorder in remission, the remaining question is whether these psychiatric disabilities are due to service.  In this regard, the record is clear.  The August 2013 VA examiner opined that the Veteran's current psychiatric symptomatology, including the residuals of PTSD-anxiety disorder NOS, are due to his fear of hostile military or terrorist activity he experienced while serving in Vietnam.  The Veteran's VA treatment provider also related the assessed depression to the Veteran's Vietnam experiences.  There is no other opinion of record to the contrary.  

As such, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD with anxiety disorder NOS and major depressive disorder in remission, had its onset during service, and therefore, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD with anxiety disorder NOS and major depressive disorder in remission, is granted


____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


